Case: 22-2195    Document: 16      Page: 1   Filed: 12/22/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     GODWIN OBOT,
                       Petitioner

                              v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                        2022-2195
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-20-0601-I-1.
                 ______________________

                      ON MOTION
                  ______________________
 PER CURIAM.
                         ORDER
    The Department of Defense (“the agency”) moves to dis-
 miss this petition for review for lack of jurisdiction. God-
 win Obot has not responded.
     Mr. Obot appealed his removal from the agency to the
 Merit Systems Protection Board, alleging discrimination as
 an affirmative defense. After the administrative judge is-
 sued an initial decision affirming the agency’s removal, Mr.
 Obot petitioned the Board for review. On July 7, 2022, the
Case: 22-2195       Document: 16   Page: 2   Filed: 12/22/2022




 2                                           OBOT   v. DEFENSE



 Board issued its final decision denying the petition and af-
 firming the administrative judge’s decision. This court re-
 ceived Mr. Obot’s petition for review on September 7, 2022.
 His submissions before this court indicate that he wishes
 to continue to pursue his discrimination claims. See ECF
 No. 11 at 2–3; ECF No. 10.
     We agree with the agency that this court lacks jurisdic-
 tion over this case. Where, as here, certain types of dis-
 crimination claims were asserted before the Board and the
 petitioner seeks judicial review of such claims, the appro-
 priate forum for review is federal district court. See
 5 U.S.C. § 7703(b)(2); Perry v. Merit Sys. Prot. Bd., 137 S.
 Ct. 1975, 1985 (2017). Although the agency urges dismis-
 sal over transfer, we deem it appropriate to transfer, pur-
 suant to 28 U.S.C. § 1631, to the United States District
 Court for the Northern District of Ohio and for that court
 to address any issues concerning timeliness.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion to dismiss, ECF No. 14, is denied.
      (2) This case and all pending motions and other trans-
 mittals are transferred to the United States District Court
 for the Northern District of Ohio.
                                    FOR THE COURT

 December 22, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court